                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KYLE AVERY WITEK,
                                               Case No. 17-13647
            Plaintiff,
v.                                             SENIOR U.S. DISTRICT JUDGE
                                               ARTHUR J. TARNOW
BARBARA A. ANDERSON
                                               U.S. MAGISTRATE JUDGE
            Defendant.                         ANTHONY P. PATTI
                                      /

          ORDER ADOPTING THE REPORT AND RECOMMENDATION [38]

      Pro se Plaintiff Kyle Avery Witek, an inmate in the custody of the Michigan

Department of Corrections (“MDOC”), brought this suit pursuant to 42 U.S.C. §

1983 against MDOC officials and medical professionals employed by a private

contractor. Mr. Witek suffers from Crohn’s disease, a gastrointestinal disorder

marked by inflammation in the bowels. To treat this condition, and to avoid

damaging “flare-ups” of symptoms, Mr. Witek asked MDOC staff to provide him

with a low-residue diet. This action arises from MDOC’s alleged failure to provide

Mr. Witek with his required diet and treatment while he was incarcerated at the St.

Louis Correctional Facility (“SLF”) in 2017.

      Mr. Witek filed this suit on November 6, 2017. [Dkt. #1]. On December 15,

2017, the Court filed an Order [5] dismissing several Defendants, leaving only

Defendants Karen Delbeke and Barbara Anderson. On December 20, 2017, the

                                      1 of 3
Court referred pretrial matters in this case to Magistrate Judge Patti [7]. On April 4,

2018, Defendant Karen Delbeke filed a Motion to Dismiss for Failure to Exhaust

Administrative Remedies [13]. Pursuant to 28 U.S.C. § 636(b)(1)(B), Magistrate

Judge Patti filed a Report and Recommendation [31] on October 31, 2018

recommending the dismissal of Plaintiff’s case against Karen Delbeke. On January

9, 2019, the Court filed an Order [30] overruling Plaintiff’s objections, adopting the

Report and Recommendation, and dismissing Delbeke as a Defendant. This Order

left Anderson as the sole remaining Defendant. On February 9, 2019, Defendant

Anderson, a registered dietician, brought a Motion for Summary Judgment [33]. This

Motion was briefed, and Magistrate Judge Patti issued a Report and

Recommendation [38] (“R&R”) on June 22, 2019. Neither Plaintiff nor Defendant

has objected to the R&R. The Court will adopt the R&R and dismiss the case.

      The Magistrate Judge considered the submission of the parties and found that

that Defendant Anderson was exercising her professional judgment when she

delayed renewing Plaintiff’s low-residue diet. Anderson had expressed a concern

that Plaintiff’s need for a low-reside diet needed to be weighed against his need for

proper nutrition. Even if this decision was negligent, it would still fail to rise to the

level of a constitutional claim. See Owens v. O’Dea, 149 F.3d 1184 (6th Cir. 1998)

(“Because    ‘deliberate    indifference’   requires    more    than    negligence    or




                                         2 of 3
carelessness…an allegation of questionable medical judgment states, at most, a

claim for a medical malpractice, as opposed to a constitutional violation.”).

      Plaintiff has not produced any evidence that would create a material question

of fact as to whether or not Defendant Anderson was deliberately indifferent to his

medical condition in violation of the Eighth Amendment. The Magistrate Judge was

correct to find that the aggregate 42 days where Plaintiff went without his low-

residue diet did not constitute an Eighth Amendment violation because Anderson

did not act with deliberate indifference by finding that an uninterrupted low-reside

diet could “lead to nutritional deficiencies.” (R&R pg. 21 citing DE 33-8 at 2).

      Accordingly,

      IT IS ORDERED that the Report and Recommendation [38] is hereby

ADOPTED and, except as otherwise noted, entered as the findings and conclusions

of the Court.

      IT IS FURTHER ORDERED that Defendant Barbara Anderson’s Motion

for Summary Judgment [33] is GRANTED.

      SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: July 29, 2019                   Senior United States District Judge




                                       3 of 3
